Citation Nr: 0713165	
Decision Date: 05/03/07    Archive Date: 05/15/07

DOCKET NO.  99-25 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability, claimed as secondary to a service-connected right 
knee disability or on a direct basis.

2.  Entitlement to an initial rating in excess of 40 percent 
for service-connected degenerative arthritis of the lumbar 
spine.


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney


INTRODUCTION

The veteran served on active duty from September 1951 to June 
1953.

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required:  There must be a decision by the RO; the veteran 
must timely express disagreement with the decision; VA must 
respond by issuing a statement of the case that explains the 
basis for the decision to the veteran; and finally the 
veteran, after receiving adequate notice of the basis of the 
decision, must complete the process by stating his or her 
argument in a timely-filed substantive appeal.  38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.203.  See also 38 U.S.C.A. 
§ 7104; 38 C.F.R. §§ 19.4, 20.101 (the Board has jurisdiction 
to resolve questions as to its own jurisdiction).  See also 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (it is 
a well-established judicial doctrine that any statutory 
tribunal must ensure that it has jurisdiction over each case 
before adjudicating the merits, and that a potential 
jurisdictional defect may be raised by the court or tribunal, 
sua sponte or by any party at any stage in the proceedings, 
and, once apparent, must be adjudicated).   

This case comes to the Board of Veterans' Appeals (Board) 
partly on appeal from a March 1999 decision by the RO in St. 
Petersburg, Florida which, in pertinent part, granted service 
connection for degenerative arthritis of the lumbar spine and 
assigned a noncompensable rating, and determined that new and 
material evidence had not been presented to reopen a claim 
for service connection for a left knee disability, claimed as 
secondary to a service-connected right knee disability.  The 
veteran appealed both determinations.  In an August 1999 
decision on an unrelated issue, the Board noted that the 
issue pertaining to the left knee was more properly 
characterized as entitlement to service connection for a left 
knee disability, claimed as secondary to a service-connected 
right knee disability.  

In February 2001, the Board remanded the case to the RO for 
further evidentiary development.  The case was subsequently 
returned to the Board.  

Additionally, during the course of this appeal, the veteran 
has raised an issue relating to entitlement to a total 
disability compensation rating based on individual 
unemployability (TDIU rating).  This claim has been 
adjudicated and granted by the RO and is not before the Board 
at this time. 

In March 2006, the Board affirmed the RO's denial of issue 
one and remanded three other issues for development.  The two 
service connection claims were granted.  As these claim has 
been granted, under the guidance supplied by the United 
States Court of Appeals for the Federal Circuit in 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), no other 
outstanding question of law or fact concerning the provision 
of benefits under the law administered by the VA remains 
unresolved with regard to this issue.  Absence such 
questions, there is no matter over which the Board may 
exercise its jurisdiction.  38 U.S.C.A. §§ 510(a), 7104.  
Consequently, these claims are not before the Board at this 
time.

The veteran has been granted an increased rating for his back 
disorder since the Board remanded this case in March 2006 and 
TDIU has been granted.  In AB v. Brown, 6 Vet. App. 35 (1993) 
the U.S. Court of Appeals for Veterans Claims (Court) held 
that on a claim for an original or increased rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation.  Therefore, it appears 
that the issue of entitlement to an initial rating in excess 
of 40 percent for service-connected degenerative arthritis of 
the lumbar spine is before the Board at this time.

As the veteran has been granted TDIU, he or his 
representative may wish to consider the withdrawal of this 
claim and all other claims before the Board at this time.  In 
any event, this issue is currently before the Board.

The appellant appealed the denial of entitlement to service 
connection for a left knee disability, claimed as secondary 
to a service-connected right knee disability to the Court.  
In June 2006, the Court vacated and remanded the Board's 
decision regarding this issue. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The Court has directed that a new VA examination be 
undertaken to determine if the service connected right knee 
disorder has caused or aggravated the left knee disorder. 

Accordingly, the case is REMANDED for the following action:

1.  It light of the grant of TDIU, the 
veteran and his attorney should be asked 
if they wish to withdraw the claims 
before the VA at this time, whether they 
wish to withdraw the increased evaluation 
claim for his back disorder, or whether 
they wish to proceed regarding both 
claims at this time.  The response should 
be in writing.  If the claims or claim 
are/is not withdrawn, or no response is 
received, the following should be 
undertaken:   
        
2.  The RO should arrange for the veteran 
to undergo appropriate VA examination 
(preferably, by an examiner who has not 
evaluated the veteran in the past) to 
obtain information as to the existence, 
nature, and likely etiology of the left 
knee disability.

With respect to left knee, the examiner 
should offer an opinion, consistent with 
sound medical judgment, as to whether it 
is at least as likely as not (i.e., there 
is at least a 50 percent probability) 
that any such disability (a) was caused 
or aggravated by in-service injury or 
disease, (b) or was caused or is 
aggravated by the service connected right 
disability.

The examiner should set forth all 
examination findings, along with the 
complete rationale for the opinions 
expressed, in a typewritten report.

3.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

4.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC (to include 
citation to and discussion of all 
additional legal authority and/or 
evidence considered, and full reasons and 
bases for all determinations) and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



